Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 and 03/18/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
The limitation in claim 1 “a first moving mechanism configured to move the holding member…in a first direction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “mechanism” coupled with functional languages “configured to move the holding member…in a first direction” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "mechanism" is a generic substitute for “means”; second, the "mechanism" is modified by functional language including “configured to move the holding member…in a first direction”; and third, the "mechanism" is not modified by sufficient structure to perform the recited function because "moving" preceding mechanism describes the function, not the structure of the mechanism.
The limitation in claim 1 “a second moving mechanism configured to move the attaching portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “mechanism” coupled with functional languages “configured to move the attaching portion” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "mechanism" is a generic substitute for “means”; second, the "mechanism" is modified by functional language including “configured to move the attaching portion”; and third, the "mechanism" is not modified by sufficient structure to perform the recited function because "moving" preceding mechanism describes the function, not the structure of the mechanism.
Since the claim limitations invoke under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a first moving mechanism has been interpreted as a conveying mechanism 7 and a head moving mechanism 8 as disclosed in Applicant’s specification, the last sentence of para. 8   and a second moving mechanism  has been interpreted as an up-down mechanism 33 as disclosed in Applicant’s specification, lines 1-3 of para. 22.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT 
A telephone call was made to Philip Kunz on 10/11/2021 to discuss the claimed invention, art of record, and the examiner’s amendments based on the claim set filed on 09/30/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Claim 1, the last two paragraphs have been amended to read:
--
second cutting control in a case where, before the controller determines, in the second determination, that the attaching portion has reached the target position, the controller determines, in the first determination, that the pressure corresponding value has reached the pressure threshold, the second cutting control including controlling the first moving mechanism based on the obtained cutting data and the second moving mechanism based on the pressure corresponding value achieved when the attaching portion is located at a first particular position where the pressure corresponding value is equal to or lower than the pressure threshold value, thereby executing the cutting processing; 
third cutting control after executing the second cutting control, the third cutting control including executing the movement control to restart controlling the second moving mechanism; and 
thickness determination including determining a thickness of the workpiece based on the output of the sensor.
--
Claim 2, lines 2-3 have been deleted --
Claim 12, line 4 “an output” amended to –the output--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 1 is free of the prior art because the prior art does not teach or suggest the platen or plot cutting apparatus including a sensor configured to output a signal indicating a position of an attaching portion (a blade holder of some sorts) in a fifth direction (up-down direction), the fifth direction including the third direction (down) and the fourth (up) direction and a controller that execute data, a target position, first determination whether a pressure reached a pressure threshold, a second determination whether the attaching portion reached the target position, first, second, and third cutting controls in each cutting condition, and a thickness determination of a workpiece based on an output of a sensor with combination of limitations, as set forth in claim 1. 
The closest art, Nagai (US 2015/0120030) teaches a similar platen cutting apparatus having similar structures including a raised position detection sensor (45) and a controller (81), but Nagai’s controller does not teach third cutting control after executing the second cutting control, the third cutting control including executing the movement control to restart controlling the second moving mechanism and a thickness determination of a workpiece based on the output of the sensor (emphasis added).
Kawase et al (US 2013/0255458) teaches a similar platen cutting apparatus (Figures 1-11) including a controller (Figure 11) that has a cutting operation is repeated (restart) from last cutting steps (S9-S13, Figure 11) when the cutting process is not completed, but Kawase’s controller does not teach a thickness determination of a workpiece based on an output of a sensor.
US 2015/0120030, US 2016/0031109, US 2014/000429, US 2014/0182432 teaches similar platen cutting devices, but none of them teaches a sensor as set forth in claim 1 or none of their controllers teaches or suggests determining a thickness of a workpiece based on an output of a sensor.
Therefore, the limitations (emphasis added) above could not be considered an obvious expedient of the combination, the claimed instant invention requires the controller as set forth in claim 1 for reason purposes of the invention.
Thus, Claims 2-13 are considered and allowed because they contain allowable subject matter of claim 1. Therefore, 1-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                            10/14/2021